DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Response to Amendment
Applicant’s amendments and arguments, filed 03/10/2022, with respect to independent claims 1 and 19 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Cohan on 03/24/2022.

The application has been amended as follows: 
Cancel claims 20-22

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed tamper-evident closure is considered allowable due the configuration of the band with the closure and its interaction there between during reapplication for visual indicia. In particular, the band includes an extension against which the sidewall pushes during subsequent reapplication of the sidewall so as to push the band away and thereby maintain a gap between the sidewall and band only at a first portion of the band. Further, the extension extends along a radial segment that defines only a portion of a circumference of the band and corresponds to the first portion of the band. Accordingly, during reapplication of the sidewall after the band is broken away only the first portion of the band is pushed away from the base such that the band is orientated at an oblique angle at the first portion of the band so as to provide evidence of tampering. These features include the technical advantage of providing the user a clear visual indicium that the closure has been opened once before, thus possibly unsafe for consumption. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754